116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas A. JOHNSON, Appellant,v.Curt A. OPPEL;  Stanley, Lande & Hunter, P.C., Jointly,Severally and in the Alternative, formerly knownas Stanley, Rehling, Lande & Van DerKamp, P.C., Appellees.
No. 96-2627SI.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1997.Filed June 10, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Thomas A. Johnson appeals the district court's adverse grant of summary judgment in Johnson's legal malpractice action.  We review a grant of summary judgment under a well-established standard.  We review de novo questions of state law in this Iowa-based diversity action.  Having considered the record and the parties' briefs, we are satisfied that any actionable malpractice on the part of Curt A. Oppel and his law firm did not proximately cause Johnson's damage.  Because the district court correctly held that Johnson failed to establish an essential element of his malpractice claim, a comprehensive opinion would lack precedential value in this fact-intensive case.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.